Adams, J.
i. agknoy: previous »u-m thonty. The court gave a certificate of appeal in which the following questions are certified: “1st. Are the facts as shown by the plaintiff sufficient to imply an agency 011 ^ie Par*' Eight to purchase the lumber for Ilinkley of the plaintiff Green? 2d. If sufficient to establish an agency, was Ilight acting within the scope of his authority?”
If at the time Ilight purchased the lumber in question he had been still at work for defendant upon the job for which he purchased lumber by defendant’s authority, it appears to us that .plaintiff, would have been justified in assuming that the authority was still continued. But the authority could not be presumed to continue indefinitely after the job was done. How much time had elapsed since the previous orders the -plaintiff’s testimony does not show. lie' undertakes to make •some statement about it, but he finally says he cannot give 'the dates without his books. The'lumber in question was sold in May, 1877. The defendant shows by his testimony that the repairs upon his house were made the summer previous, and were completed about the áth of July. The plaintiff testified that he knew that the lumber bought in 1876 was *635used in making repairs upon defendant’s house. He could not properly have supposed that the authority to purchase lumber for repairs given the year previous was of itself authority to buy the lumber in question, nor did any presumption arise that Ilight ivas doing for defendant tho job for which the lumber was bought, merely because he had been employed to make repairs for him the year previous. The plaintiff doubtless supposed that Hight was acting under a new authorization. But such a supposition did not justify him in selling the lumber upon tlie defendant’s credit. One authorization does not justify the presumption that a different one is given.
There is some evidence tending to show that after the lamber was sold tlie plaintiff was informed of facts which gave him reason to suppose that the defendant had the benefit of the lumber, but that is entirely immaterial. If the lumber bad really been bought for defendant, he would of course be liable. The question is as to whether he should be made to pay for tlie lumber wbicli Hight bought for himself. ' If he should, it must be merely because be employed Ilight the year before to make some repairs, and authorized him to buy some lumber for the work. But as we have seen, that authority would not presumably include the authority to buy the lumber in question, and there is no presumption in any case as to a renewal of authority. "VVe think the court erred in rendering judgment for the plaintiff
Reversed.